office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker presp-134688-10 uilc date date to holly l mccann chief excise_tax from stephanie n bland senior technician reviewer office of the associate chief_counsel passthroughs special industries subject sec_6421 - definition of a school_bus this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues issue whether the five types of vehicles described in the facts below are automobile buses for purposes of sec_6421 of the internal_revenue_code code issue if we conclude that the types of vehicles described in the facts below are automobile buses for purposes of sec_6421 whether our conclusion will change if the vehicles are equipped with wheelchair lifts and wheelchair restraint equipment that results in a reduction in the vehicles’ passenger seating capacity conclusions issue presp-134688-10 type a vehicles multifunction school activity buses and school vans are automobile buses for purposes of sec_6421 of the code allowable alternate vehicles and non-conforming vans are not automobile buses for purposes of sec_6421 issue our conclusion that type a vehicles multifunction school activity buses and school vans are automobile buses for purposes of sec_6421 does not change if these vehicles are equipped with wheelchair lifts and wheelchair restraint equipment that results in a reduction in the vehicles’ passenger seating capacity facts you identified five types of vehicles and request our advice regarding whether these vehicles are automobile buses for purposes of sec_6421 of the code the following are the five types of vehicles that you identified type a vehicle - the type a1 vehicle also known as a cutaway van or minibus is a shortened version of a type c vehicle a typical conventional school_bus the type a vehicle is constructed on a conversion body or on a van-type or cutaway front-section vehicle with a left side driver’s door the type a vehicle typically has a right-side accordion door and steps that are used to access the passenger compartment the type a vehicle is designed to carry more than persons in a conventional school_bus seating arrangement rows of cushioned high-back bench seats placed on both sides of a center aisle the roof is tall enough relative to the passenger compartment deck to allow a passenger to walk through the compartment in a standing or nearly-standing position the type a vehicle satisfies the federal motor_vehicle safety standards fmvss for school buses the type a vehicle has the usual school_bus conspicuity characteristics found on type c vehicles such as national school_bus yellow paint and the words school_bus painted in black letters on exterior surfaces and traffic control devices such as stop arms and flashing lights multifunction school activity bus - the multifunction school activity bus msab is a vehicle that is substantially_similar to the type a vehicle the main difference between the type a vehicle and the msab is that the msab is not used to transport students from home to school or from school to home route service the msab is suited for transporting students to and from school- related activities such as sporting events schools and school districts are prohibited from using the msab for route service therefore these vehicles are there are seven vehicle types that are manufactured to federal motor_vehicle safety standards for school buses four of the seven standardized vehicle types are designated with a letter type a type b type c and type d the other three standardized vehicle types are the multifunction school activity bus the school van and the allowable alternate vehicle presp-134688-10 exempt from having the usual school_bus conspicuity characteristics found on type c vehicles including national school_bus yellow paint and the words school_bus painted in black letters on exterior surfaces and school_bus traffic control devices including stop arms and flashing lights even though the msab is exempt from the traffic control devices requirement the msab is required to comply with all fmvss crashworthiness standards all other requirements in the school_bus crash avoidance and conspicuity safety standards and all post-crash school_bus standards school van - the school van is a regular 15-passenger van that is converted to meet school_bus specifications the conversion process involves cutting off the original roof welding in a full roll cage installing a taller vaulted-style roof and adding flashing safety lights the school van typically has conventional school bus-style seating cushioned high-back bench seats and conventional school bus-style windows the school van also has the conspicuity characteristics found on larger school buses including national school_bus yellow paint and the words school_bus painted in black letters on exterior surfaces and school_bus traffic control devices including stop arms and flashing lights the school van is used for route service the school van rides like a regular van but satisfies fmvss for school buses allowable alternate vehicle - the allowable alternate vehicle aav is a modified 15-passenger type van the modifications allow the vehicle to satisfy fmvss for school buses the aav may have school bus-style windows however the aav does not satisfy the conspicuity or traffic control standards required for route service for example the aav generally does not have flashing lights school_bus yellow paint or a left side stop arm in addition the aav typically retains the standard 15-passenger van bench seats non-conforming van - the non-conforming van ncv is generally a passenger-type van the ncv does not conform to fmvss for school buses generally the ncv is a cargo vehicle that is converted to passenger use and often does not have the basic safety features of traditional passenger vehicles you also include in this category unmodified or slightly-modified sport utility vehicles and station wagons sport utility vehicles and station wagons are sometimes used in rural areas where students may be picked up on unimproved roads and are commonly operated by small school districts sport utility vehicles and station wagons used to transport students do not have the usual school_bus characteristics like the other vehicles described above and do not satisfy fmvss law and analysis background presp-134688-10 sec_4081 imposes a tax on certain removals entries and sales of gasoline sec_6421 generally provides that if gasoline is used in an automobile bus while engaged in a furnishing for compensation passenger land transportation available to the general_public or b the transportation of students and employees of schools the secretary shall pay without interest to the ultimate_purchaser of such gasoline an amount equal to the product of the number of gallons of gasoline so used multiplied by the rate at which the tax was imposed on such gasoline by sec_4081 however sec_6421 does not apply with respect to gasoline used in any automobile bus while engaged in furnishing transportation that is not scheduled and not along regular routes unless the seating capacity of such bus is at least adults not including the driver sec_6421 was added to the code by c of the highway revenue act of publaw_84_627 70_stat_394 1956_2_cb_1150 as originally enacted sec_6421 provided for a payment to the ultimate_purchaser if gasoline is used during any calendar_quarter in vehicles while engaged in furnishing scheduled common carrier public passenger land transportation service along regular routes emphasis added when congress amended sec_6421 in it replaced the term vehicles with the more specific term automobile buses section of the energy_tax_act_of_1978 publaw_95_618 92_stat_3190 1978_3_cb_1 further the legislative_history to the amendment indicates that congress intended to limit the sec_6421 exemption to buses to encourage the greater use of bus transportation and to discourage the use of less energy-efficient smaller vehicles see h_r rep no part iii pincite - 1978_3_cb_71 and s rep no pincite 1978_3_cb_199 the term automobile bus is not defined in sec_6421 its legislative_history or the applicable regulations however as noted above the legislative_history of sec_6421 indicates that congress intended to limit the exemption from gasoline taxes to vehicles capable of transporting a large number of passengers if a statute uses words that it does not define it is necessary to look to the ordinary and everyday meaning of the words in question 331_us_1 in the context of sec_6421 the word automobile is most naturally read as an adjective that modifies the word bus to describe a bus containing within itself the means of propulsion 506_f3d_1364 11th cir in ordinary and everyday usage the term bus describes a large motor_vehicle manufactured or later modified to include features designed for transporting a large number of passengers those features may include some but not necessarily all of the following features accordion doors emergency exit doors steps to facilitate boarding and deboarding center aisles heavy-duty components designed to accommodate a larger load chassis drive chassis brakes shock absorbers springs etc public address systems special interior lighting and special markings or paint to presp-134688-10 identify the vehicle in addition while special markings or paint schemes may be considered nothing about the term automobile bus or sec_6421 reasonably suggests that certain vehicle markings are relevant or necessary med transp mgmt corp f 3d pincite thus for example merely marking a vehicle with the words school_bus is not dispositive regarding whether a vehicle is an automobile bus the statutory language and legislative_history of sec_6421 when combined with the ordinary meanings of the words automobile and bus lead to the conclusion that an automobile bus is a self-propelled vehicle designed to carry a larger number of people than conventional vehicles and of a type that people would ordinarily recognize as a bus such as a transit bus an intercity bus or a school_bus two-part test the payment under sec_6421 is not allowed with respect to gasoline used in a vehicle that actually furnishes the type of transportation described in sec_6421 or b unless the vehicle is an automobile bus therefore to be eligible for a payment under sec_6421 a claimant must satisfy a two-part test first the claimant must demonstrate that the vehicle that used the gasoline for which a payment is sought is an automobile bus second the claimant must demonstrate that the automobile bus was used for one of the purposes described under sec_6421 thus the determination of whether a vehicle is an automobile bus for purposes of sec_6421 is dependent upon the physical characteristics of the vehicle rather than on how the vehicle is used to conclude otherwise and look only to how the vehicle was used by the claimant renders the first part of the two-part test under sec_6421 superfluous we must interpret statutes to give meaning to every word included therein revrul_70_9 1970_1_cb_216 is instructive when analyzing whether the physical characteristics of a vehicle to determine whether a vehicle is an automobile bus at issue in the revenue_ruling is whether certain ‘stretch-out’ type vehicles are buses subject_to the manufacturers excise_tax imposed by sec_4061 of the internal_revenue_code of or whether they are ‘other automobiles’ subject_to tax under sec_4061 the vehicles described in the revenue_ruling include limousines and coaches of various passenger capacities designed for use in public or private transportation such as airport limousine service courtesy vehicle resort service charter service and sightseeing tours specifically the revenue_ruling describes three types of vehicles the first vehicle type described in the revenue_ruling is a conventional passenger sedan automobile generally equipped by the original manufacturer with a heavy-duty ‘taxi or police package ’ converted into an eight passenger including a driver sedan limousine the vehicle is lengthened and reinforced and as modified has two doors on each side and sec_4061 was repealed in publaw_98_369 div a title vii sec_735 date 98_stat_980 however the concepts and principles upon which the analysis and conclusions of revrul_70_9 are based are still valid presp-134688-10 three rows of seats two rows of bench-type seats front and rear and a center row of two sectional fold down seats the converter may install optional equipment such as cord upholstery push-button radio and various types of air conditioning equipment the second vehicle type described in the revenue_ruling is a conventional passenger sedan or station wagon automobile generally equipped by the original manufacturer with a heavy-duty ‘taxi or police package ’ converted into either a or passenger sedan coach or station wagon coach the conversion process includes lengthening and reinforcing the frame and body and extending the drive shaft the process also includes the installation of such items as heavy-duty springs and shock absorbers a roof baggage rack and tarpaulin additional rows of bench-type seats doors windows ash trays and arm rests optional equipment in addition to that available for type vehicles includes booster brakes a public address system and microphone seat belts courtesy lights and two-tone paint the third vehicle type described in the revenue_ruling is a conventional panel truck generally equipped by the original manufacturer with heavy-duty features converted into a or passenger coach the conversion process employed - and optional equipment available - for this type of vehicle is substantially the same as that for type vehicles the revenue_ruling concludes that type and type vehicles are buses but type vehicles are not the revenue_ruling analyzes the performance upgrades and accessories added to the vehicles and found that type and type vehicles exhibited features usually found in buses rather than in conventional passenger automobiles in contrast the revenue_ruling concludes that type vehicles still retain the basic characteristics of conventional passenger automobiles with these concepts in mind we examine the five vehicle types for which you requested our advice to determine whether the vehicles exhibit features usually found in buses or retain the basic characteristics of conventional passenger automobiles issue type a vehicle the type a vehicle is essentially a shortened conventional school_bus with an accordion-style door steps that are used to access the passenger compartment conventional school_bus seats and seating arrangement and tall ceilings enabling passengers to stand and walk through the passenger compartment with the exception of the driver’s side door the type a vehicle resembles what an average person recognizes as a bus the type a vehicle has the features usually found on buses and does not retain the basic characteristics of conventional passenger automobiles thus we conclude that type a vehicles are automobile buses for purposes of sec_6421 presp-134688-10 msab the msab is generally similar in appearance - both internally and externally - to the type a vehicle the main difference between the msab and the type a vehicle is that the msab is not used for route service as a result the vehicles differ in color scheme type a vehicles are painted national school_bus yellow while msvbs may or may not be painted national school_bus yellow and markings type a vehicles are marked school_bus while msabs are not as discussed above nothing about the term automobile bus or sec_6421 reasonably suggests that certain vehicle markings are relevant or necessary med transp mgmt corp f 3d pincite therefore cosmetic differences such as paint scheme and markings are not controlling and do not receive much weight in this analysis because the msab is similar to the type a vehicle and we conclude that the type a vehicle is an automobile bus for purposes of sec_6421 we also conclude that the msab is an automobile bus for purposes of sec_6421 school van the school van is a 15-passenger van that is converted for use as a school vehicle through major alterations such as the installation of a roll cage a vaulted-style roof conventional school bus-style seats flashing lights and conventional school bus-style windows these major alterations give the school van features usually found in buses as opposed to conventional passenger automobiles therefore we conclude that the school van is an automobile bus for purposes of sec_6421 aav the aav is a 15-passenger vehicle that is modified so that it meets fmvss for school buses the interior and exterior of the aav generally resembles a slightly modified ncv unlike the school van its roof is not modified and it does not have conventional school_bus seating like the type vehicles discussed in revrul_70_9 the modifications made to a 15-passanger vehicle to convert it into an aav do not give it features usually found in buses the aav retains the basic characteristics of conventional passenger automobiles therefore we conclude that the aav is not an automobile bus for purposes of sec_6421 ncv the ncv is a category of vehicles that includes unmodified stock passenger-type vans stock or slightly-modified sport utility vehicles and stock or slightly-modified station wagons like the type vehicles discussed in revrul_70_9 ncvs do not have features usually found in buses and retain the basic characteristics of conventional passenger automobiles therefore we conclude that the ncv which includes sport presp-134688-10 utility vehicles and station wagons is not an automobile bus for purposes of sec_6421 issue our conclusions above regarding whether a vehicle is an automobile bus do not turn on seating capacity alone therefore the mere fact that certain type vehicles msab vehicles or school vans are equipped with wheelchair lifts and or wheelchair restraint equipment does not change our conclusion as to whether that those vehicles are automobile buses we hope this memorandum addressed the questions you raised concerning sec_6421 please call michael beker at if you have any further questions regarding this matter
